

PLAN OF LIQUIDATION
 
This Plan of Liquidation (the “Plan”), dated as of February 16, 2011, is entered
into by and among Behringer Harvard Mid-Term Value Enhancement Fund I LP, a
Texas limited partnership (the “Partnership”), Robert M. Behringer (“Behringer”)
and Behringer Harvard Advisors I LP, a Texas limited partnership (“BH Advisors”
and together with Behringer, the “General Partners”), and is intended to
accomplish the complete liquidation and dissolution of the Partnership.
 
RECITALS
 
WHEREAS, the General Partners, among others, are parties to an Agreement of
Limited Partnership, dated as of July 30, 2002, amended on June 2, 2003 and
March 29, 2006 (as amended, the “Partnership Agreement”); and
 
WHEREAS, the General Partners have determined that it is in the best interest of
the Partnership to complete the liquidation of the Partnership pursuant to the
adoption of this Plan; and
 
WHEREAS, in furtherance hereof, the General Partners shall (i) transfer the
Partnership’s right, title and interest in and to all of its assets and
liabilities, including any cash, to a liquidating trust (the “Liquidating
Trust”), with BH Advisors as its managing trustee (the “Managing Trustee”), for
the benefit of the holders of limited partnership interests of the Partnership
(the “Unitholders”); and (ii) cause the Liquidating Trust, pursuant to the terms
of a Liquidating Trust Agreement (the “Liquidating Trust Agreement”) by and
among the Partnership, the Managing Trustee, and CSC Trust Company of Delaware,
as resident trustee (the “Resident Trustee” and, with the Managing Trustee, the
“Trustees”), dated as of even date herewith, a form of which is attached as
Exhibit A hereto, to distribute all of the net cash proceeds from the sale of
assets of the Liquidating Trust and cash, less reserves for any contingent
liabilities, to the beneficiaries of the Liquidating Trust; and
 
WHEREAS, pursuant to the terms of the Liquidating Trust Agreement, the
Unitholders of the Partnership shall receive, in exchange for their respective
limited partnership interests in the Partnership, a pro rata beneficial interest
in the Liquidating Trust; and
 
WHEREAS, following the liquidation of the Partnership in accordance herewith,
the General Partners shall proceed with a dissolution of the Partnership in
accordance with the applicable provisions of the Texas Business Organizations
Code; and
 
WHEREAS, in furtherance of the liquidation and dissolution of the Partnership as
described herein, the General Partners have adopted and approved this Plan.
 
NOW THEREFORE, the General Partners authorize the following on behalf of the
Partnership:
 
1.           The Partnership shall enter into, execute and deliver the
Liquidating Trust Agreement with the Trustees.
 
 
 

--------------------------------------------------------------------------------

 

2.           The Partnership shall enter into, execute and deliver to the
Managing Trustee a Bill of Sale, Assignment, Acceptance and Assumption
Agreement, a form of which is attached hereto as Exhibit B (the “Bill of Sale”),
which, together with related transfer instruments, shall transfer and assign to
the Liquidating Trust, all right, title, interest in and to, and liabilities and
obligations related to, all assets, including, but not limited to, any cash
reserves and any other assets and liabilities held by the Partnership as of the
date of such Bill of Sale.  The assets in the Liquidating Trust shall be
reserved, liquidated or distributed by the Managing Trustee in accordance with
the terms of the Liquidating Trust Agreement.
 
3.           The Partnership shall continue to indemnify the General Partners
and their officers, directors, employees and agents in accordance with the
Partnership’s Certificate of Limited Partnership, the Partnership Agreement and
any contractual arrangements, for actions taken in connection with this
Plan.  The General Partners are authorized to obtain and maintain insurance as
may be necessary, appropriate or advisable to cover the Partnership’s
obligations hereunder.
 
4.           If for any reason the General Partners determine that such action
would be in the best interests of the Partnership, it may amend or modify the
Plan and the actions contemplated hereunder without any action or approval from
the limited partners.
 
5.           The General Partners shall cause the Partnership to file with the
Secretary of State of the State of Texas, a Certificate of Termination, which
cancels the Partnership’s Certificate of Limited Partnership.
 
6.           The General Partners shall take any and all other actions deemed
required, necessary or desirable to complete the liquidation and dissolution of
the Partnership, including, but not limited to, the execution and delivery of
any and all agreements, certificates, instruments or other documents deemed
required, necessary or desirable in connection therewith.
 
[The remainder of this page is left intentionally blank.]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Plan as of the date
first set forth above.
 

 
PARTNERSHIP:
     
BEHRINGER HARVARD MID-TERM VALUE ENHANCEMENT FUND I LP
         
By:
/s/ Robert M. Behringer
   
Robert M. Behringer, General Partner
         
By:
Behringer Harvard Advisors I LP
   
its General Partner
           
By:
/s/ Gerald J. Reihsen, III
   
Name:  Gerald J. Reihsen, III
   
Title:    Executive Vice President – Corporate
   
             Development & Legal and Assistant
   
             Secretary
         
GENERAL PARTNERS:
     
BEHRINGER HARVARD ADVISORS I LP
         
By:
/s/ Gerald J. Reihsen, III
  Name:  Gerald J. Reihsen, III   Title:    Executive Vice President-Corporate  
             Development & Legal and Assistant                Secretary        
/s/ Robert M. Behringer
 
ROBERT M. BEHRINGER

 
 
 

--------------------------------------------------------------------------------

 